EXHIBIT 10.3
TOREADOR RESOURCES CORPORATION
2005 LONG-TERM INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT
     1. Grant of Option. Pursuant to the Toreador Resources Corporation 2005
Long-Term Incentive Plan (the “Plan”), as adopted by Toreador Resources
Corporation, a Delaware corporation (the “Company”), the Company grants to
Nigel J. Lovett
(the “Participant”)
an option (sometimes referred to herein as the (“Stock Option”) to purchase from
the Company a total of 61,930 full shares of Common Stock, $0.15625 par value
per share, of the Company (the “Optioned Shares”) at an “Option Price” equal to
$ 7.88 per share (being the Fair Market Value per share of the Common Stock on
this Date of Grant), in the amounts, during the periods and upon the terms and
conditions set forth in this Agreement.
     The “Date of Grant” of this Stock Option is May 15, 2008. The “Option
Period” shall commence on the Date of Grant and shall expire on the date
immediately preceding the tenth (10th) anniversary of the Date of Grant. The
Stock Option granted under this Agreement is not intended to be, and shall not
be treated as, an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”). This Stock Option is intended to
comply with the provisions governing nonqualified stock options under the final
Treasury Regulations issued on April 17, 2007, in order to exempt this Stock
Option from application of Section 409A of the Code.
     2. Subject to Plan. This Stock Option and its exercise are subject in all
respects to the terms and conditions of the Plan, and the terms of the Plan
shall control to the extent not otherwise inconsistent with the provisions of
this Agreement. The defined terms used herein that are defined in the Plan shall
have the same meanings defined for and assigned to them in the Plan. In
addition, this Stock Option is subject to any rules promulgated pursuant to the
Plan by the Board or the Committee and communicated to the Participant in
writing.
     3. Vesting; Time of Exercise. Except as otherwise provided in the Plan or
as specifically provided elsewhere in this Agreement, this Stock Option shall be
vested and exercisable no sooner than as follows:

      Exercise Date   Number of Shares
1. One (1) year from the Date of Grant
  Up to 33.33% of the total Optioned Shares under the Stock Option
 
   
2. Two (2) years from the Date of Grant
  Up to an additional 33.33% of the total Optioned Shares under the Stock Option
 
   
3. Three (3) years from the Date of Grant
  Up to an additional 33.34% of the total
 
  Optioned Shares under the Stock Option

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
2
provided, however, that in the event of: (i) the Participant’s death; (ii) the
Participant’s Termination of Service by reason of Total and Permanent
Disability; or (iii) during the Employment Term (as defined in the Employment
Agreement dated March 12, 2008 by and between the Company and the Participant,
as may be amended (the “Employment Agreement”)), the occurrence of a Change in
Control and, following such Change in Control: (A) the Participant’s Termination
of Service by the Company without Cause; (B) the Participant is demoted from the
positions of Chief Executive Officer and President; or (C) the Participant’s
authorities, powers, functions, responsibilities or duties attached to the
Participant’s position with the Company which the Participant held on March 12,
2008 are materially reduced, all shares of Common Stock under this Stock Option
which have not previously vested and become exercisable shall automatically be
accelerated and become vested and exercisable in full, without regard to the
vesting limitations set forth above.
     4. Term; Forfeiture.

  (a)   Except as otherwise provided in this Agreement, to the extent the
unexercised portion of this Stock Option relates to Optioned Shares that are not
vested on the Participant’s Termination of Service, the Stock Option will
terminate on such date. The unexercised portion of this Stock Option that
relates to Optioned Shares that are vested will terminate at the first to occur
of the following:

  (i)   5 p.m. on the date the Option Period terminates;     (ii)   5 p.m. on
the date which is twelve (12) months following the date of the Participant’s
Termination of Service with the Company or an Affiliate by reason of the
Participant’s death or Total and Permanent Disability;     (iii)   Immediately
upon the Participant’s Termination for Cause (as defined herein);     (iv)   5
p.m. on the date which is three (3) months following the date of the
Participant’s Termination of Service for any reason other than as set forth in
subparagraphs (a)(ii) or (a)(iii) above of this Section 4.     (v)   5 p.m. on
the date the Company causes any portion of the Stock Option to be forfeited
pursuant to Section 7 hereof.

  (b)   For purposes of this Sections 3 and 4, “Cause” shall mean (i) the
Participant’s commission of a dishonest or fraudulent act in connection with the
Participant’s employment, or the misappropriation of Company property; (ii) the
Participant’s conviction of, or plea of nolo contendere to, a felony or crime
involving dishonesty; (iii) the Participant’s inattention to duties,
unsatisfactory performance, or failure to perform the Participant duties
hereunder, provided in each case the Company gives the Participant written
notice and thirty (30) days to correct the Participant’s

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
3

      performance to the Company’s satisfaction; (iv) a substantial failure to
comply with the Company’s policies; (v) a material and willful breach of the
Participant’s fiduciary duties in any material respect, provided in each case
the Company gives the Participant written notice and thirty (30) days to
correct; (vi) the Participant’s failure to comply in any material respect with
any legal written directive of the Board; or (vii) any act or omission of the
Participant which is of substantial detriment to the Company because of the
Participant’s intentional failure to comply with any statute, rule or
regulation, except any act or omission believed by the Participant in good faith
to have been in or not opposed to the best interest of the Company (without
intent of the Participant to gain, directly or indirectly, a profit to which the
Participant was not legally entitled). Any determination of whether an the
Participant should be terminated for Cause pursuant to this Agreement shall be
made in the sole, good faith discretion of the Board, and shall be binding upon
all parties affected thereby.

     5. Who May Exercise. Subject to the terms and conditions set forth in
Sections 3 and 4 above, this Stock Option may be exercised during the lifetime
of the Participant only by the Participant or by the Participant’s guardian or
legal representative. If the Participant’s Termination of Service is due to
death or Total and Permanent Disability prior to the termination date specified
in Section 4(a)(i) hereof, the following persons may exercise this Stock Option
on behalf of the Participant at any time prior to the earlier of the dates
specified in Sections 4(a)(i), (ii) or (v) hereof: (i) if the Participant has a
Total and Permanent Disability, the Participant or the guardian of the
Participant; or (ii) if the Participant dies, the personal representative of the
Participant’s estate or the person who acquired the right to exercise this Stock
Option by bequest or inheritance or by reason of the death of the Participant;
provided that this Stock Option shall remain subject to the other terms of this
Agreement, the Plan, and applicable laws, rules and regulations.
     6. Restrictions on Exercise. This Stock Option may be exercised in whole or
in part, but only with respect to full shares of Common Stock, and no fractional
share of stock shall be issued. In no event may this Stock Option be exercised
or shares of Common Stock be issued pursuant to this Agreement if any
registration under state or federal securities laws required under the
circumstances has not been accomplished.
     7. Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of shares
of Common Stock with respect to which the Stock Option is to be exercised, the
date of exercise thereof (the “Exercise Date”) which shall be at least three
(3) days after giving such notice unless an earlier time shall have been
mutually agreed upon. On the Exercise Date, the Participant shall deliver to the
Company consideration with a value equal to the total Option Price of the shares
to be purchased, payable as follows: (a) cash, check, bank draft, or money order
payable to the order of the Company, (b) Common Stock (including Restricted
Stock) owned by the Participant on the Exercise Date, valued at its Fair Market
Value on the Exercise Date, and which the Participant has not acquired from the
Company within six (6) months

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
4
prior to the Exercise Date, (c) by delivery (including by FAX) to the Company or
its designated agent of an executed irrevocable option exercise form together
with irrevocable instructions from the Participant to a broker or dealer,
reasonably acceptable to the Company, to sell certain of the shares of Common
Stock purchased upon exercise of the Stock Option or to pledge such shares as
collateral for a loan and promptly deliver to the Company the amount of sale or
loan proceeds necessary to pay such purchase price, and/or (d) in any other form
of valid consideration that is acceptable to the Committee in its sole
discretion. In the event that shares of Restricted Stock are tendered as
consideration for the exercise of the Stock Option, a number of shares of Common
Stock issued upon the exercise of the Stock Option equal to the number of shares
of Restricted Stock used as consideration therefor shall be subject to the same
restrictions and provisions as the Restricted Stock so tendered.
     Upon payment of all amounts due from the Participant, the Company shall
cause certificates for the Common Stock then being purchased to be delivered as
directed by the Participant (or the person exercising the Participant’s Stock
Option in the event of his Total and Permanent Disability or his death) at its
principal business office promptly after the Exercise Date. The obligation of
the Company to deliver shares of Common Stock shall, however, be subject to the
condition that, if at any time the Committee shall determine in its discretion
that the listing, registration, or qualification of the Stock Option or the
Common Stock upon any securities exchange or inter-dealer quotation system or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary as a condition of, or in connection with, the
Stock Option or the issuance or purchase of shares of Common Stock thereunder,
the Stock Option may not be exercised in whole or in part unless such listing,
registration, qualification, consent, or approval shall have been effected or
obtained free of any conditions not reasonably acceptable to the Committee.
     If the Participant fails to pay for any of the Optioned Shares specified in
such notice or fails to accept delivery thereof, that portion of the
Participant’s Stock Option and right to purchase such Optioned Shares may be
forfeited by the Company.
     8. Non-Assignability. This Stock Option is not assignable or transferable
by the Participant in any form or fashion except by will or by the laws of
descent and distribution.
     9. Rights as Stockholder. Except for the adjustment in the number of shares
of Common Stock as provided in Section 10 below, the Participant will have no
rights as a stockholder with respect to any Optioned Shares until the issuance
of a certificate or certificates to the Participant for the shares of Common
Stock. The Optioned Shares shall be subject to the terms and conditions of this
Agreement. Except as otherwise provided in Section 10 below, no adjustment shall
be made for dividends or other rights for which the record date is prior to the
issuance of such certificate or certificates.
     10. Adjustment of Number of Shares and Related Matters. The number of
shares of Common Stock covered by the Stock Option, and the Option Prices
thereof, shall be subject to adjustment in accordance with Articles 11 – 13 of
the Plan.

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
5
     11. Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the right and remedies at law
or in equity of the parties under this Agreement.
     12. The Participant’s Representation. Notwithstanding any provision to the
contrary herein, the Participant hereby agrees that he will not exercise this
Stock Option, and that the Company will not be obligated to issue any shares of
Common Stock to the Participant hereunder, if the exercise thereof or the
issuance of such shares of Common Stock shall constitute a violation by the
Participant or the Company of any provision of any law or regulation of any
governmental authority. Any determination in this connection by the Company
shall be final, binding, and conclusive. The obligations of the Company and the
rights of the Participant are subject to all applicable laws, rules, and
regulations.
     13. Investment Representation. Unless the shares of Common Stock are issued
to the Participant in a transaction registered under applicable federal and
state securities laws, by his execution hereof, the Participant represents and
warrants to the Company that all Common Stock which may be purchased hereunder
will be acquired by the Participant for investment purposes only for his own
account and not with any intent for resale or distribution in violation of
federal or state securities laws. Unless the Common Stock is issued to him in a
transaction registered under the applicable federal and state securities laws,
all certificates issued with respect to the Common Stock shall bear an
appropriate restrictive investment legend and shall be held indefinitely, unless
they are subsequently registered under the applicable federal and state
securities laws or the Participant obtains an opinion of counsel, in form and
substance satisfactory to the Company and its counsel, that such registration is
not required.
     14. The Participant’s Acknowledgments. The Participant acknowledges receipt
of a copy of the Plan, which is annexed hereto, and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this Stock
Option subject to all the terms and provisions thereof. The Participant hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon questions
arising under the Plan or this Agreement.
     15. Law Governing. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of the State of Texas (excluding any
conflict of laws rule or principle of Texas law that might refer the governance,
construction, or interpretation of this Agreement to the laws of another state).
     16. No Right to Continue Employment. Nothing herein shall be construed to
confer upon the Participant the right to continue in the employment of the
Company or interfere with or restrict in any way the right of the Company to
discharge the Participant at any time (subject to any contract rights of the
Participant).

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
6
     17. Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
     18. Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Participant
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.
     19. Entire Agreement. This Agreement together with the Plan and the
Employment Agreement supersede any and all other prior understandings and
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and constitute the sole and only agreements between the
parties with respect to the said subject matter. All prior negotiations and
agreements between the parties with respect to the subject matter hereof are
merged into this Agreement and the Employment Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement, the Plan or
the Employment Agreement and that any agreement, statement or promise that is
not contained in this Agreement, the Plan or the Employment Agreement shall not
be valid or binding or of any force or effect.
     20. Parties Bound. The terms, provisions, and agreements that are contained
in this Agreement shall apply to, be binding upon, and inure to the benefit of
the parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.
     21. Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and signed by the parties. Notwithstanding the preceding sentence, the
Company may amend the Plan or revoke this Stock Option to the extent permitted
by the Plan. Furthermore, the Company may change or modify this Agreement
without the Participant’s consent or signature if the Company determines, in its
sole discretion, that such change or modification is necessary for purposes of
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder.
     22. Headings. The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
7
the terms and provisions of this Agreement.
     23. Gender and Number. Words of any gender used in this Agreement shall be
held and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
     24. Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Participant, as the case may be, at the addresses set forth below, or at
such other addresses as they have theretofore specified by written notice
delivered in accordance herewith:

  a.   Notice to the Company shall be addressed and delivered as follows:      
  Toreador Resources Corporation
13760 Noel Rd., Suite 1100
Dallas, Texas 75240
Attn: Chief Executive Officer
Facsimile: 214-559-3945
    b.   Notice to the Participant shall be addressed and delivered as set forth
on the signature page.

     25. Tax Requirements. The Participant is hereby advised to consult
immediately with his or her own tax advisor regarding the tax consequences of
this Agreement, including, without limitation, potential tax consequences to the
Participant under Section 409A of the Code. The Company or, if applicable, any
Subsidiary (for purposes of this Section 25, the term “Company” shall be deemed
to include any applicable Subsidiary), shall have the right to deduct from all
amounts hereunder paid in cash or other form, any Federal, state, local, or
other taxes required by law to be withheld in connection with this Award. The
Company may, in its sole discretion, also require the Participant receiving
shares of Common Stock issued under the Plan to pay the Company the amount of
any taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award. Such payments shall be
required to be made when requested by the Company and may be required to be made
prior to the delivery of any certificate representing shares of Common Stock.
Such payment may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds (to avoid the issuance of fractional shares under
(iii) below) the required tax withholding obligations of the Company; (ii) if
the Company, in its sole discretion, so consents in writing, the actual delivery
by the exercising Participant to the Company of shares of Common Stock which
shares so delivered have an aggregate Fair Market Value that equals or exceeds
(to avoid the issuance of fractional shares under (iii) below) the required tax
withholding payment; (iii) if the Company, in its sole discretion, so consents
in writing, the Company’s withholding of a number of shares to be delivered upon
the exercise of the Stock Option, which shares so withheld have an aggregate
fair market value that equals (but does not exceed) the required tax withholding
payment; or (iv) any combination of (i), (ii), or (iii). The

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
8
Company may, in its sole discretion, withhold any such taxes from any other cash
remuneration otherwise paid by the Company to the Participant.
* * * * * * * *

 



--------------------------------------------------------------------------------



 



2005 Long-Term Incentive Plan
Nonqualified Stock Option Agreement — Lovett
May 15, 2008
9
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer, and the Participant, to evidence his consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

                  TOREADOR RESOURCES CORPORATION    
 
           
 
  By:   /s/ Charles J. Campise
 
   
 
           
 
  Name:   Charles J. Campise    
 
           
 
  Title:   Senior Vice President, Finance    

             
 
  PARTICIPANT    
 
                /s/ Nigel J. Lovett              
 
           
 
  Name:   Nigel J. Lovett    
 
           
 
  Address:   13760 Noel Road, Suite 1100    
 
           
 
      Dallas, TX 75240    

 